Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hachtel, et al., US 2013/0035835 A1.
As per Claim 1, Hachtel teaches a method for operating a brake system of a motor vehicle, the brake system comprising an actuatable brake master cylinder (¶ 27; master cylinder 18 of Figure 1), a hydraulic brake booster (¶ 24; hydraulic brake booster 4 of Figure 1), and at least one brake circuit that each includes at least one hydraulically actuatable wheel brake (¶ 58) and at least one hydraulic-pressure generator driven by an electric motor (¶ 13; through motor 12 of Figure 1), the method comprising: 
monitoring a state of actuation of the brake master cylinder (¶¶ 16-17); and 
for each of the at least one brake circuit, upon detecting a maximum of the state of actuation, activating the respective hydraulic-pressure generator of the brake circuit to increase a hydraulic pressure adjusted by the brake master cylinder in the respective brake circuit (¶¶ 75-76).
As per Claim 2, Hachtel teaches that the state of actuation of the brake master cylinder is ascertained using a hydraulic-pressure sensor (¶ 39).
As per Claim 3, Hachtel teaches that the hydraulic-pressure generator is activated as a function of an instantaneous driving speed of the motor vehicle (¶ 24).
As per Claim 4, Hachtel teaches that the hydraulic-pressure generator is activated as a function of an instantaneous deceleration of the motor vehicle (¶ 24).
As per Claim 5, Hachtel teaches that the hydraulic-pressure generator is activated as a function of a duration of the actuation of the brake master cylinder (¶¶ 68, 73).
As per Claim 6, Hachtel teaches that the activation of the hydraulic-pressure generator increases the hydraulic pressure a maximum amount possible (¶¶ 62-63).
As per Claim 7, Hachtel teaches that the activation of the hydraulic-pressure generator increases the hydraulic pressure iteratively step-by-step (¶¶ 56-57; as pressure accumulates in a series of method steps).
As per Claim 8, Hachtel teaches that the activation of the hydraulic-pressure generator increases the hydraulic pressure continuously (¶¶ 62-63; as the pVK(t) curve indicates in Figure 2b).
As per Claim 9, Hachtel teaches that the activation of the hydraulic-pressure generator increases the hydraulic pressure as quickly as possible (¶ 62; "the pressure change in the prechamber increases with a comparatively large slope beginning at point in time t0").
As per Claim 10, Hachtel teaches a brake system for a motor vehicle (¶¶ 13-14), the brake system comprising: 
an actuatable brake master cylinder (¶ 27; master cylinder 18 of Figure 1); 
a hydraulic brake booster (¶ 24; hydraulic brake booster 4 of Figure 1); 
at least one brake circuit that each includes at least one hydraulically actuatable wheel brake (¶ 58); and 
a control unit (¶¶ 34-35), wherein the control unit is configured to: 
monitor a state of actuation of the brake master cylinder (¶¶ 16-17); and 
for each of the at least one brake circuit, upon detecting a maximum of the state of actuation, activating a respective hydraulic-pressure generator of the brake circuit to increase a hydraulic pressure adjusted by the brake master cylinder in the respective brake circuit (¶¶ 75-76).
As per Claim 11, Hachtel teaches a motor vehicle comprising a brake system (¶¶ 13-14), the brake system comprising: 
an actuatable brake master cylinder (¶ 27; master cylinder 18 of Figure 1); 
a hydraulic brake booster (¶ 24; hydraulic brake booster 4 of Figure 1); 
at least one brake circuit that each includes at least one hydraulically actuatable wheel brake (¶ 58); and 
a control unit (¶¶ 34-35), wherein the control unit is configured to: 
monitor a state of actuation of the brake master cylinder (¶¶ 16-17); and 
for each of the at least one brake circuit, upon detecting a maximum of the state of actuation, activating a respective hydraulic-pressure generator of the brake circuit to increase a hydraulic pressure adjusted by the brake master cylinder in the respective brake circuit (¶¶ 75-76).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661